DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-13, 16-19, 22-23 are rejected under 35 U.S.C. 102(a)(1) over Tran [US 2020/0358187].
Regarding Claims 1-5, 11-13, 16-19, 22-23, Tran discloses:
1.	An apparatus comprising a radar Tran [US 2020/0358187] in ([0212] where it states that smart vehicles share radars and in [0346] where it states while the antenna system (with its TX and RX arrays) application is for 5G/6G systems, it can be used in radar as well), the radar comprising: 
a reconfigurable radio configured 
Tran in ([0177] where the “dynamically reconfigurable antenna patterns” is part of the reconfigurable radio), 
based on a plurality of reconfigurable radio parameters 
Tran in ([0254] where “A reconfigurable antenna is an antenna capable of modifying its frequency and radiation properties dynamically, in a controlled and reversible manner” are radio parameters).

to receive via a plurality of Receive (Rx) antennas a plurality of Rx radar signals based on the plurality of Tx radar signals Tran in (Figs. 1G&6 where there is the TX/RX array as part of the beamforming module), and 
to provide digital radar samples based on the Rx radar signals Tran in (Fig. 1G where the output of the ADC is the digital radar samples); 
a radar perception processor configured to generate radar perception data based on the digital radar samples, Tran in (Fig. 7B&7D&7C where part of the machine learning is the “Perceptron” to generate perception data)
the radar perception data representing semantic information of an environment of the radar Tran in ([ 0294] “optimize for changes due to the environment surrounding an array antenna. Using learning machines, one can train the antenna array to change its elements ' phase or excitation distribution in order to maintain a certain radiation pattern or to enhance its beam steering and nulling properties and solve the direction of arrival (DOA) as well.”; and 
a feedback controller to configure the plurality of reconfigurable radio parameters based on the radar perception data Tran in (Fig. 1G where the “Control Radio” block does this feature), and 
to feedback the reconfigurable radio parameters to the reconfigurable radio. Tran in (Fig. 1G where the “Control Radio” block does this feature).

2.	The apparatus of claim 1, wherein the radar perception processor is configured 
to provide a reliability indicator to indicate a reliability of the radar perception data Tran in (0291] where performance data is essentially reliability data), and 

Tran in (Fig. 7B&7D&7C and [0290]. In Fig. 7B there is” Antenna Parameters and Physical for Settings Ant. Targeting” which means the antenna parameters are configured based on the outcome of the perception data output of the perception process as part of the machine learning. Also, from [0290], “In one implementation, FIG. 7B shows an exemplary learning machine to automatically adjust the position / aim of the antennas to optimize data transmission performance and / or coverage”.)

3.	The apparatus of claim 1, wherein the feedback controller comprises 
an Artificial Intelligence (AI) engine trainable according to at least one of the radar perception data, the digital radar samples, or intermediate radar processing data from the radar perception processor. 
Tran in ([0292] “extract features and train learning machine to optimize spectral efficiency and energy efficiency of the wireless system” where the “extract features” represent the perception data and the “learning machine” i.e. machine learning is synonymous to” Artificial Intelligence”), one would apply the same process or method to” Artificial Intelligence” being trained by the “radar perception data”

4.	The apparatus of claim 1, wherein the feedback controller is to adaptively configure the plurality of reconfigurable radio parameters in real time based on previous radar perception data corresponding to previously processed digital radar samples. 
Tran in ([ 0129] “This can be done using neural network or machine learning to provide real time beam steering, and [0190] in “and be used by antenna controller to control antenna array. In another 

5.	The apparatus of claim 1, wherein the radar perception processor comprises an Artificial Intelligence (AI) engine trainable according to the digital radar samples.
Tran in ([0292] “extract features and train learning machine to optimize spectral efficiency and energy efficiency of the wireless system” where the “extract features” represent the perception data and the “learning machine” i.e. machine learning is synonymous to” Artificial Intelligence”), one would apply the same process or method to” Artificial Intelligence” being trained by the “radar perception data”
11.	The apparatus of claim 1, wherein the reconfigurable radio comprises 
a plurality of reconfigurable Radio-Frequency (RF) Tx chains configured to transmit the Tx radar signals via the plurality of Tx antennas based on the plurality of reconfigurable radio parameters, Tran in (Figs. 1G&6) and 
a plurality of reconfigurable RF Rx chains configured to process the Rx radar signals received via the plurality of Rx antennas based on the plurality of reconfigurable radio parameters. Tran in (Figs. 1G&6)

12. The apparatus of claim 1, wherein the reconfigurable radio comprises 
a reconfigurable Radio-Frequency (RF) front-end, Tran in ([0177] where the “dynamically reconfigurable antenna patterns” is part of the reconfigurable receiver front end)
which is configurable, according to the plurality of reconfigurable radio parameters, Tran in ([ 0254] where the “A reconfigurable antenna is an antenna capable of modifying its frequency and radiation properties dynamically, in a controlled and reversible manner” are radio parameters).

to generate the Tx radar signals. Tran in (Figs. 1G&6)

13. The apparatus of claim 1, wherein the plurality of reconfigurable radio parameters comprises 
at least one of a beamforming parameter, Tran in (Figs. 1G in beamforming module), a beam-nulling parameter, a polarization type parameter, a frame time of the Tx radar signals, a chirp time of the Tx radar signals, digital modulation characteristics of the Tx radar signals, a radiation pattern of the Tx signals, a polarization type of the Tx radar signals, a coding sequence of the Tx radar signals, or a center frequency of the Tx radar signals. 
16. A vehicle comprising: 
a system controller configured to control one or more vehicular systems of the vehicle based on radar information Tran in ([ 0015] In one implementation, the request can be for enhanced services for autonomous vehicles.”, where autonomous vehicles have radar); 
and a radar device configured to provide the radar information to the system controller, Tran in (claim 13 where the radar device is part of the edged sensors that are controlled by the system.)
the radar device comprising: 
a reconfigurable radio configured, based on a plurality of reconfigurable radio parameters, Tran [US 2020/0358187] in ([0177] where the “dynamically reconfigurable antenna patterns” is part of the reconfigurable radio),
Tran in ([0254] where “A reconfigurable antenna is an antenna capable of modifying its frequency and radiation properties dynamically, in a controlled and reversible manner” are radio parameters).


to transmit a plurality of Transmit (Tx) radar signals via a plurality of Tx antennas, Tran in (Figs. 1G&6),
to receive via a plurality of Receive (Rx) antennas a plurality of Rx radar signals based on the plurality of Tx radar signals, Tran in (Figs. 1G&6), and 
to provide digital radar samples based on the Rx radar signals; Tran in (Fig. 1G where the output of the ADC is the digital radar samples);
a radar perception processor configured to generate radar perception data based on the digital radar samples, the radar perception data representing semantic information of an environment of the radar; Tran in (Fig. 7B&7D&7C where part of the machine learning is the “Perceptron” to generate perception data)
a feedback controller to configure the plurality of reconfigurable radio parameters based on the radar perception data, and to feedback the reconfigurable radio parameters to the reconfigurable radio; Tran in (Fig. 1G where the “Control Radio” block does this feature) and 
a radar processor to determine the radar information based on the radar perception data. Tran in ([0201] “In this system, vehicles can off load certain autonomous driving tasks to powerful edge processors (processor, graphical processing units, field programmable gate arrays ( FPGA ) , or specialized learning / inferencing systems ) , and to edge sensors ( radar , lidar , high resolution camera , V2X sensors )”).

17. The vehicle of claim 16, wherein the radar perception processor is configured to provide a reliability indicator to indicate a reliability of the radar perception data, and wherein the feedback 
Tran in (Fig. 7B&7D&7C and [0290]. In Fig. 7B there is” Antenna Parameters and Physical for Settings Ant. Targeting” which means the antenna parameters are configured based on the outcome of the perception data output of the perception process as part of the machine learning. Also, from [0290], “In one implementation, FIG. 7B shows an exemplary learning machine to automatically adjust the position / aim of the antennas to optimize data transmission performance and / or coverage.)

18. The vehicle of claim 16, wherein the feedback controller comprises an Artificial Intelligence (AI) engine trainable according to at least one of the radar perception data, the digital radar samples, or intermediate radar processing data from the radar perception processor.
Tran in ([0292] “extract features and train learning machine to optimize spectral efficiency and energy efficiency of the wireless system” where the “extract features” represent the perception data and the “learning machine” i.e. machine learning is synonymous to” Artificial Intelligence”), one would apply the same process or method to” Artificial Intelligence” being trained by the “radar perception data”

19. The vehicle of claim 16, wherein the radar perception processor comprises an Artificial Intelligence (AI) engine trainable according to the digital radar samples. 
Tran in ([0292] “extract features and train learning machine to optimize spectral efficiency and energy efficiency of the wireless system” where the “extract features” represent the perception data and the “learning machine” i.e. machine learning is synonymous to” Artificial Intelligence”), one would apply the same process or method to” Artificial Intelligence” being trained by the “radar perception data”

configure a reconfigurable radio, based on a plurality of reconfigurable radio parameters, Tran in ([0254] where “A reconfigurable antenna is an antenna capable of modifying its frequency and radiation properties dynamically, in a controlled and reversible manner” are radio parameters).
to transmit a plurality of Transmit (Tx) radar signals via a plurality of Tx antennas, Tran in (Figs. 1G&6),
to receive via a plurality of Receive (Rx) antennas a plurality of Rx radar signals based on the plurality of Tx radar signals, Tran in (Figs. 1G&6), and 
to provide digital radar samples based on the Rx radar signals; Tran in (Fig. 1G where the output of the ADC is the digital radar samples);
generate radar perception data based on the digital radar samples, the radar perception data representing semantic information of an environment of the radar; Tran in (Fig. 7B&7D&7C where part of the machine learning is the “Perceptron” to generate perception data) and 
configure the plurality of reconfigurable radio parameters based on the radar perception data, and feed-back the reconfigurable radio parameters to the reconfigurable radio. Tran in (Fig. 1G where the “Control Radio” block does this feature)

23. The product of claim 22, wherein the instructions, when executed, cause the radar device to provide a reliability indicator to indicate a reliability of the radar perception data, and to configure the plurality of reconfigurable radio parameters based on the reliability indicator. 
Tran in (Fig. 7B&7D&7C and [0290]. In Fig. 7B there is” Antenna Parameters and Physical for Settings Ant. Targeting” which means the antenna parameters are configured based on the outcome of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 – 9, 14, 15, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Saponara “Radar-on-Chip/in-Package in Autonomous Driving Vehicles and Intelligent Transport Systems “.

6.	The apparatus of claim 1, wherein the radar perception processor comprises: 
a range estimator configured to process the digital radar samples, 
Saponara, however, discloses:
6.	The apparatus of claim 1, wherein the radar perception processor comprises: 
a range estimator configured to process the digital radar samples, to provide range information comprising range estimates of objects in the environment; 
Saponara in (Figure 3&7 and “The main signal processing techniques for velocity-range estimation, direction estimation, waveform design, and beamforming are analyzed with particular emphasis on the radar physical layer codesign. “)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results. The combination of figures 3&7 with the quoted text above of Saponara can be used in Tran to process the ADC samples, which are the radar samples by the range estimator.
Tran, also, fails to disclose:
a transformer configured to transform the range estimates into Range- Doppler estimates of the objects; 
Saponara, however, discloses:
a transformer configured to transform the range estimates into Range- Doppler estimates of the objects; Saponara in (Figures 3&7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and apply a known technique to a known method, ready for improvement to yield predictable results; where the Range process and Doppler process in Figure 7b transform ADC radar samples into Doppler-range grids.
Tran, also, fails to disclose:
a perception data generator configured to generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects. 
Saponara, however, discloses:
a perception data generator configured to generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects. Saponara in (Figures 3,5&7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results. Using the Range-Doppler from Saponara and combine them with the perception engine (perceptron) in Tran would yield classification information of the surroundings of the radar.
Regarding claim 7 Tran fails to disclose:
7.	The apparatus of claim 6, wherein the digital radar samples comprise 
a plurality of streams of digital radar samples corresponding to the plurality of Rx antennas, respectively, and wherein the range estimator comprises a plurality of pre- processing filters configured to determine a respective plurality of initial range estimates based on the plurality of streams of digital radar samples, 
Saponara, however, discloses:
7.	The apparatus of claim 6, wherein the digital radar samples comprise 
a plurality of streams of digital radar samples corresponding to the plurality of Rx antennas, respectively, and wherein the range estimator comprises a plurality of pre- processing filters configured to determine a respective plurality of initial range estimates based on the plurality of streams of digital radar samples, Saponara in (Figures 2&7) 
Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results. The results are obtaining the “digital radar samples” from the ADCs and then use the digital filters to obtain the “initial range estimates”.
Tran, also, fails to disclose:
a plurality of range estimation generators to generate the range information by applying to the initial range estimates one or more of a side-lobe suppression mechanism or an interference suppression mechanism. 
Saponara, however, discloses:
a plurality of range estimation generators to generate the range information by applying to the initial range estimates one or more of a side-lobe suppression mechanism or an interference suppression mechanism. Tran in (Fig. 2G and [0170].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results where the manipulation of beamforming and controlling the main beam and the sidelobes can lead to interreference mitigation.
Regarding claim 8 Tran discloses:
8.	The apparatus of claim 7, wherein the plurality of pre-processing filters comprises a plurality of pre-processing Artificial Intelligence (AI) engines, a pre- processing Al engine of the plurality of pre-processing Al engines is trainable based on a respective stream of digital radar samples of the plurality of streams of digital radar samples. Tran in ([0292], “extract features and train learning machine to …” where the “extract features” represent the perception data and the “learning machine” i.e. machine learning is synonymous to” Artificial Intelligence”), one would apply the same process or method to” Artificial Intelligence” being trained by the “radar perception data”.)

9.	The apparatus of claim 7, 
wherein the plurality of range estimation generators comprises a plurality of range-estimation Artificial Intelligence (AI) engines, a range-estimation Al engine of the plurality of range-estimation Al engines is trainable based on a respective initial range estimate of the plurality of initial range estimates.
Saponara, however, discloses:
9.	The apparatus of claim 7, 
wherein the plurality of range estimation generators comprises a plurality of range-estimation Artificial Intelligence (AI) engines, a range-estimation Al engine of the plurality of range-estimation Al engines is trainable based on a respective initial range estimate of the plurality of initial range estimates. Saponara in (Figures 2&7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results. Combining what is disclosed in Saponara with Tran would yield the same results.
Regarding claim 14 Tran fails to disclose:
14. The apparatus of claim 1, wherein the radar perception data comprises 
at least one of an object classification, a reliability of the object classification, an object range, a reliability of the object range, an object directionality, a reliability of the object directionality, an object speed, a reliability of the object speed, an object size, a reliability of the object size, an object mapping on a map, a reliability of the object mapping on the map, a drivable path mapping, a reliability of the drivable path mapping, a hazardous object mapping, or a reliability of the hazardous object mapping. 
Saponara, however, discloses:
14. The apparatus of claim 1, wherein the radar perception data comprises 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and choose from a finite number of identified, predictable features/solutions, with a reasonable expectation of success;
Regarding claim 15 Tran fails to disclose:
15. The apparatus of claim 1 comprising a radar processor to determine mapping information of the environment based on the radar perception data. 
Saponara, however, discloses:
15. The apparatus of claim 1 comprising a radar processor to determine mapping information of the environment based on the radar perception data. Saponara in (p. 2 right column)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results; “vehicles’ perception, for which radar sensors are mounted on vehicles to enable high levels of autonomy in assisted/ autonomous driving”.
Regarding claim 20 Tran fails to disclose:
20. The vehicle of claim 16, wherein the radar perception processor comprises: 
a range estimator configured to process the digital radar samples, and to provide range information comprising range estimates of objects in the environment; Saponara in (“The main signal processing 
Saponara, however, discloses:
20. The vehicle of claim 16, wherein the radar perception processor comprises: 
a range estimator configured to process the digital radar samples, and to provide range information comprising range estimates of objects in the environment; Saponara in (“The main signal processing techniques for velocity-range estimation, direction estimation, waveform design, and beamforming are analyzed with particular emphasis on the radar physical layer codesign. “) and Saponara in (Figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results. The combination of figures 3&7 with the quoted text above of Saponara can be used in Tran to process the ADC samples, which are the radar samples by the range estimator.
Tran, also, fails to disclose:
a transformer configured to transform the range estimates into Range- Doppler estimates of the objects; 
Saponara, however, discloses:
a transformer configured to transform the range estimates into Range- Doppler estimates of the objects; Saponara in (Figures 3&7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and apply a known technique to a known method, ready for improvement to yield predictable results; where the Range process and Doppler process in Figure 7b transform ADC radar samples into Doppler-range grids. 
Tran, also, fails to disclose:

Saponara, however, discloses:
a perception data generator configured to generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects. Saponara in (Figures 3,5&7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results. Using the Range-Doppler from Saponara and combine them with the perception engine (perceptron) in Tran would yield classification information of the surroundings of the radar.

Regarding claim 24 Tran fails to disclose:
24. The product of claim 22, wherein the instructions, when executed, cause the radar device to: process the digital radar samples to provide range information comprising range estimates of objects in the environment; 
Saponara, however, discloses:
process the digital radar samples to provide range information comprising range estimates of objects in the environment;
Saponara in (Figure 3&7 and “The main signal processing techniques for velocity-range estimation, direction estimation, waveform design, and beamforming are analyzed with particular emphasis on the radar physical layer codesign. “)
Tran in view of Saponara and combine prior art elements according to known methods to yield predictable results. The combination of figures 3&7 with the quoted text above of Saponara can be used in Tran to process the ADC samples, which are the radar samples by the range estimator.
Tran, also, fails to disclose:
transform the range estimates into Range-Doppler estimates of the objects; a transformer configured to transform the range estimates into Range- Doppler estimates of the objects; 
Saponara, however, discloses:
transform the range estimates into Range-Doppler estimates of the objects; a transformer configured to transform the range estimates into Range- Doppler estimates of the objects; 
Saponara in (Figures 3&7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and apply a known technique to a known method, ready for improvement to yield predictable results; where the Range process and Doppler process in Figure 7b transform ADC radar samples into Doppler-range grids. 
Tran, also, fails to disclose:
generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects. 
Saponara, however, discloses:
generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects. Saponara in (Figures 3,5&7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and combine prior art elements according to known Saponara and combine them with the perception engine (perceptron) in Tran would yield classification information of the surroundings of the radar. 
Claims 10, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Saponara and in further view of Zhang “A HYBRID NEURAL NETWORK FRAMEWORE AND APPLICATION TO RADAR “as cited by Applicant.
Regarding claim 10, both Tran and Saponara fail to disclose:
10.	The apparatus of claim 6, wherein the perception data generator comprises: 
a Hybrid Convolutional Neural Network (HCNN) configured to determine semantic and spatial information based on the Range-Doppler estimates of the objects; 
Zhang, however, discloses:
10.	The apparatus of claim 6, wherein the perception data generator comprises: 
a Hybrid Convolutional Neural Network (HCNN) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and in further view of Zhang and combine prior art elements according to known methods to yield predictable results. Using what Zhang discloses of the HCNN in both Saponara and Tran would yield the different categories and spatial classifications of the objects.
Both Tran and Saponara further, fail to disclose:
a plurality of parallel Fully-Connected (FC) neural network branches 
Zhang, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and in further view of Zhang and combine prior art elements according to known methods to yield predictable results. Using what Zhang discloses of the Fully-Connected neural network in both Saponara and Tran would yield the perception output of the radar perception data.
Regarding claim 21, both Tran and Saponara fail to disclose:
21.	The apparatus of claim 6, wherein the perception data generator comprises: 
a Hybrid Convolutional Neural Network (HCNN) configured to determine semantic and spatial information based on the Range-Doppler estimates of the objects; 
Zhang, however, discloses:
21.	The apparatus of claim 6, wherein the perception data generator comprises: 
a Hybrid Convolutional Neural Network (HCNN) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and in further view of Zhang and combine prior art elements according to known methods to yield predictable results. Using what Zhang discloses of the HCNN in both Saponara and Tran would yield the different categories and spatial classifications of the objects.
Both Tran and Saponara further, fail to disclose:

Zhang, however, discloses:
a plurality of parallel Fully-Connected (FC) neural network branches to generate the radar perception data, an FC neural network branch of the plurality of FC neural network branches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and in further view of Zhang and combine prior art elements according to known methods to yield predictable results. Using what Zhang discloses of the Fully-Connected neural network in both Saponara and Tran would yield the perception output of the radar perception data.
Regarding claim 25, both Tran and Saponara fail to disclose:
25. The product of claim 24, wherein the instructions, when executed, cause the radar device to: determine semantic and spatial information based on the Range-Doppler estimates of the objects using a Hybrid Convolutional Neural Network (HCNN);
Zhang, however, discloses:
25. The product of claim 24, wherein the instructions, when executed, cause the radar device to: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and in further view of Zhang and combine prior art Saponara and Tran would yield the different categories and spatial classifications of the objects.
Both Tran and Saponara further, fail to disclose:
a plurality of parallel Fully-Connected (FC) neural network branches to generate the radar perception data, an FC neural network branch of the plurality of FC neural network branches to generate a perception output of the radar perception data based on the semantic and spatial information from the HCNN. Zhang in (p. 3 right column “fully connected layer”)
Zhang, however, discloses:
generate the radar perception data using a plurality of parallel Fully- Connected (FC) neural network branches, an FC neural network branch of the plurality of FC neural network branches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Tran in view of Saponara and in further view of Zhang and combine prior art elements according to known methods to yield predictable results. Using what Zhang discloses of the Fully-Connected neural network in both Saponara and Tran would yield the perception output of the radar perception data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.A./


/TAHER AL SHARABATI/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648